


Exhibit 10.1







 

November 5, 2012

 




[Name of Warrant Holder]

[Address of Warrant Holder]




Dear [Name of Warrant Holder]:




Bullfrog Gold Corp (the “Company”) would like to inform you that the Company’s
Board of Directors (the “Board”) has approved a unilateral warrant repricing
effective as of November 2, 2012 (the “Repricing”) with respect to warrants (the
“Warrants”) issued as part of the September 30, 2011 private placement.
Effective as of November 2, 2012, the Repricing amends the exercise price per
share of the Warrants from $0.60, so that the exercise price per share of the
Warrants will be equal to $0.40, which is above the closing price of $0.38 of
the Company’s common stock on November 2, 2012.




Except for the change to the exercise price, as described above, all of the
other terms of the Warrants remain the same and continue to be governed by the
Warrant documentation, including (without limitation) the number of shares
subject to the Warrants and the term.




Please indicate your acknowledgement of receipt of this letter by signing below
and returning it to Bullfrog Gold at the address below.




Please retain a copy of your signed letter with your warrant documentation.




BULLFROG GOLD




By:__________________________
David Beling
President and Chief Executive Officer







Acknowledged




___________________

[Name of Warrant holder]












